Per Curiam.
In this labor dispute ease, the trial court entered an order staying the prosecution of plaintiff’s suit for damages resulting from defendant’s strike action “pending arbitration of the dispute between the parties as reflected in the opinion of this court.” The Appellate Division denied plaintiff’s motion seeking leave to appeal from the aforesaid order. This Court granted certification, 65 N. J. 284 (1974), to consider plaintiff’s contention that the order of the trial court was directly contrary to a holding by a *99three judge panel of the United States Court of Appeals for the Third Circuit in a case entitled Peggs Run Coal Company, Inc., v. District 5, United Mine Workers of America (decided December 26, 1973).
We affirm the order of the trial court substantially for the reasons set forth in the opinion of Judge Salvest in the Superior Court, Law Division, 131 N. J. Super. 104 (1973).
We find Peggs Bun to be inapposite since that case did not involve a collective bargaining agreement containing provisions, here present, reserving to the union the right to issue a work stoppage or to strike under specified circumstances. Whether defendant’s strike action and the eir-•cumstances on which it was based fell within one or more of such provisions, or whether such action was a repudiation of the agreement, was clearly arbitrable. Moreover, the record shows that the judgment of the three judge panel in Peggs Bun was vacated and reargument en bcmc had. On July 2, 1974 the judgment of the trial court was affirmed by •an evenly divided court without published opinion.
For affirmance — Justices Jacobs, Hall, Mountain, Sullivan, P ashman and Clifford — 6.
For reversal — Hone.